UNlTED STATES DlSTRlCT COURT
lVllDDLE DisTRlcT oF FLoRlDA
OcALA Dlvls:oN

UNlTED STATES OF AN|ERICA

VS. CASE NO: 5:19-cr»3-Oc-28PRL
TR|NIDAD FLORES-NAVARRO

 

AccEPTANcE oF PLEA oF Gull_TY AND ADJuchATloN 01= GulLT

This case having been considered by the Court on the Report and
Recommendation Concerning Plea of Guilty (Doc. No. 20, filed lVlarch 25, 2019) and no
objection thereto having been filed, it is ORDERED

1. The Report and Recommendation of the United States |Vlagistrate Judge
(Doc. No. 20) is ACCEPTED, AFF|RNlED and ADOPTED.

2. Defendant has knowing|y, intelligently and voluntarily entered a plea of
guilty to Count Two of the |ndictment. Such plea is accepted, and Defendant is
adjudicated guilty of Count TWo of the indictment

3. The Piea Agreement (Doc. No. 15, filed l\/larch 14, 2019) is accepted

; '; L
'.-’ , 2019_

_1- . `\

DONE and ORDERED in Orlando, Florida on Aprill

rf L#'\. _...:`_ i
ix \\

JoHi;l_.»'ANTooN ll
uNlTED sTATEs olsTRlcT JuocE

Copies to:

United States Attorney

United States Probation Office
Counsel for Defendant

